Citation Nr: 1745281	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-35 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a rating in excess of 30 percent for depressive disorder associated with chronic synovitis plus symptomatic patellar chondromalacia, right knee (depressive disorder).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1989 to October 1989 and July 10, 1993 to July 24, 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

A Supplemental Statement of the Case (SSOC), issued by the RO in September 2016, continued to deny a rating in excess of 30 percent for depressive disorder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDING OF FACT

The symptoms associated with the Veteran's service-connected depressive disorder have not been manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 30 percent for depressive disorder have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.1-4.10, 4.130, Diagnostic Code 9434 (2016).  






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 

II. Increased Rating - Depressive Disorder

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The U.S. Court of Appeals for Veterans Claims has held that, in determining the present level of a disability for an increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provide the following ratings for psychiatric disabilities, including depressive disorders: 

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic Code 9440. 

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9440.

Under the formula, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked inability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9440.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9440.

The United States Court of Appeals for the Federal Circuit held that evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Vasquez-Claudio v. Shinseki, 713 F3d 112, 116-17 (Fed. Cir. 2013). The symptoms listed are not exhaustive, but rather, "serve as examples of the type and degree of symptom, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation . . . requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vasquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9440.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission." 38 C.F.R. § 4.126(a). The Board must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination." Id.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Health Disorders (4th ed. 1994) (DSM-IV). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning. DSM-IV; 38 C.F.R. §§ 4.125, 4.130. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria. Carpenter, 8 Vet. App. at 242. An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned). See 38 C.F.R. § 4.126(a). Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The Veteran filed this claim for an increased rating for service-connected depressive disorder in December 2012 after withdrawing a previous appeal of the issue.  

The Veteran sought treatment for his psychiatric disability at VA from June 2011 until December 2011. These treatment records indicate the Veteran reported he did not wish to take medication for his psychiatric diagnoses because he felt improvement in his conditions would decrease his rating. The Veteran reported drinking alcohol two to four times a day. He described his drinking as self-medication for his psychiatric conditions. The Veteran denied psychosis and homicidal and suicidal ideation. The treatment providers described the Veteran as alert and fully oriented with linear, logical, and goal-directed thoughts. He was diagnosed with alcohol dependence and depression. It was noted by treatment providers that the Veteran harbored resentment towards the process and was a moderate risk to others because he presented with nonspecific threats to kill others. Treatment providers noted that the Veteran seemed more stable by October 2011 than he was when he began treatment in June 2011, but the Veteran indicated in December 2011 that he no longer wanted to receive treatment because he did not feel it was helpful.

At a VA Examination in December 2011, the Veteran was diagnosed with an alcohol-induced mood disorder, which the examiner concluded was not related to the Veteran's service-connected knee disability, and depressive disorder, which was found to be secondary to a service-connected knee disability. A GAF score of 55 was assigned.  The Veteran reported that he was mistreated in service and did not receive proper medical treatment for a knee injury, which caused him to harbor resentment. 

The examiner opined that the Veteran's symptoms of obsessive thoughts related to getting revenge for his knee disability, crying, and anhedonia secondary to not being able to engage in activities he used to enjoy were attributable to his depression. The Veteran's other symptoms, including social isolation, feelings of worthlessness, suicidal ideation, disinterest in other people, lack of empathy, avoidance behaviors, panic attacks, and difficulty sleeping, were all related to the Veteran's nonservice-connected alcohol-induced mood disorder. The examiner opined that the Veteran does have severe overall social impairment and moderate emotional impairment, but the Veteran's depressive disorder was not causing significant impairment.

In a December 2012 statement, the Veteran reported he no longer had a will to live, and he felt his depressive disorder had robbed him of his life. He reported symptoms of avoidance behaviors, inability to trust others, panic attacks, and an inability to work. The Veteran indicated he suffered panic attacks when he tried to leave the house, and he indicated he did not want to take medication because he had too many side-effects from the medication. He reported that he medicates with alcohol because it helps him sleep without the side-effects of medication. 

The Veteran attended another VA examination in January 2013. The examiner diagnosed the Veteran with an alcohol-induced mood disorder, depressive disorder, and a personality disorder, not otherwise specified. The examiner noted that the Veteran was not compliant with psychiatric care, continued to abuse alcohol, and was socially isolated. At this examination, the Veteran continued to report he did not want to take medication.

The examiner continued to indicate that only the Veteran's depression, which is secondary to the Veteran's service-connected knee disability, is related to service. The examiner opined that the Veteran's dysphoria related to being unable to engage in physical activity. However, it was also noted that the Veteran was able to attend yearly hunting trips with his father, which he indicated he enjoyed. The examiner noted that all other symptoms, including social isolation, feelings of worthlessness, chronic suicidal ideation, lack of empathy, difficulty sleeping, irritability, aggressiveness, lack of remorse, and self-defeating patterns of behavior, were attributable to his alcohol-induced mood disorder and personality disorder. 

As a result, the examiner opined that only about 30 percent of the Veteran's symptoms-those related to a decrease in recreational behaviors secondary to the Veteran's knee disability-were related to the Veteran's service-connected depressive disorder.  The examiner further opined that a GAF score of 55 was associated with service-connected depressive disorder, despite assigning an overall GAF score of 45. The examiner continued to report that the Veteran was alert and fully oriented with linear, logical, and goal-directed thoughts. It was also noted that the Veteran was capable of managing his finances. 

The Veteran resumed psychiatric treatment at VA in March 2013 and continued regular treatment through May 2014. The Veteran was prescribed medication for his psychiatric disabilities, including depression, and the Veteran reported feeling "off" but indicated the medication did help him with his symptoms, specifically noting that he slept better. The Veteran reported that he had quit drinking alcohol, but the panic attacks had continued as well as a loss of interest in activities he used to enjoy. He indicated he did not have any friends, but maintained a relationship with family members who lived close to him, specifically noting that he enjoyed hunting with his father and was able to attend the annual hunting trip to Montana. He also indicated the most recent hunting trip had been the best one they had in years. He also reported a relationship with an uncle who he sees at the annual hunting trip. He reported fleeting homicidal thoughts towards those he blames for his current condition, but he had no intention to act. In January 2014, the Veteran's brother moved in with him, and the Veteran reported they had a good relationship, and his brother helped relieve some financial stress. The Veteran reported taking walks with his brother because he wanted to lose weight. 

VA treatment providers consistently reported that the Veteran was alert, attentive, and cooperative at treatment with appropriate hygiene. Treatment providers also reported the Veteran's insight and judgment were good, though limited, and his memory was intact. By October 2013, VA treatment providers reported the Veteran seemed less depressed and agitated than in previous sessions, though the themes of the conversations remained the same. However, in May 2014, the Veteran indicated he wished to discontinue his mental health treatment.

In April 2012, the Veteran's father submitted a Buddy Statement indicating the Veteran's was antisocial and preferred to stay home. The Veteran's father also indicated that the Veteran did not get much sleep and was irritable, angry, and had difficulty concentrating. The Veteran's father indicated these emotional problems, mood swings, depression, and anger made a relationship with the Veteran difficult. Another Buddy Statement submitted by L.H. in April 2012 notes that the Veteran's depression seemed to have gotten worse over time. 

In July 2013, the Veteran submitted a psychiatric evaluation from a private psychologist. At this evaluation, the Veteran reported a "so-so" relationship with his parents, and no relationship with his brothers. He reported symptoms of two to three panic attacks per week, difficulty sleeping, nightmares, irritability, some obsessive behaviors, homicidal and suicidal thoughts, fear of abandonment, problems with dissociation, and anger. The Veteran indicated he stopped drinking alcohol two years prior, and he was continuing to take medication for his psychiatric conditions.  The Veteran reported he does not clean his house, but he does do grocery shopping and minimal cooking. The examiner noted the Veteran's speech was spontaneous with adequate, coherent, and relevant verbal production. It was noted that memory testing yielded mixed results, and the Veteran was only partially oriented with impaired and impulsive judgment. A GAF of 60 was assigned and the Veteran was diagnosed with depressive disorder and anxiety disorder. 

In January 2015, the Veteran attended one mental health appointment, and he reported difficulty sleeping was his most problematic symptom at the time. He also indicated he had stopped treatment in May 2014 because he did not feel it was helpful. He continued to report that he had not drunk alcohol in two to three years. The Veteran reported his brother still lived with him, and the Veteran still enjoyed hunting for fun, though he indicated his relationship with his father was strained. The examiner noted the Veteran was alert and oriented, his hygiene was good, speech was normal, though mood was depressed, and his thoughts were normal and coherent. Insight, judgment and memory were noted to be good. The Veteran's mood was depressed, and some mood and anxiety symptoms were noted, but the treatment provider noted that the Veteran expressed a desire to change his situation and appeared ready to engage.

In September 2015, the Veteran was provided another VA examination. At this examination, the Veteran was again diagnosed with a depressive disorder, secondary to a knee disability. The Veteran reported that his brother still lived with him, and that relationship was okay. He reported his relationship with his parents was not what it used to be, noting he had once thought about killing them so they would not see how he turned out, though he no longer thought like that. The Veteran reported having one other friend who had moved to Arizona. The Veteran reported that he does not participate in social or religious activities. The Veteran indicated he still went on an annual hunting trip with his father, but he did not feel the trip was what it used to be. The Veteran also reported he quit working construction at the family business in 2010 because of his knee disability. The Veteran reported symptoms including low self-worth, low energy, frustration with VA care and the appeals process, anger, irritability, and difficulty sleeping-though he noted it was better now that he had a CPAP machine. The Veteran also reported suicidal thoughts but reported no plan or intent. 

The examiner noted additional symptoms including depressed mood and flattened effect, mild memory loss, difficulty adapting to stressful situations, and difficulty establishing and maintaining work and social relationships. The examiner noted that the Veteran was dressed appropriately with good hygiene, and he was fully oriented, with no hallucinations. His judgment was poor, but he could manage his finances. BDI2 testing indicated severe depression symptoms and the Veteran's BAI score indicated recent anxiety. MMPI-2 testing was consistent with someone experiencing considerable emotional distress. 

In October 2015, an addendum to the September 2015 VA examination was provided to note that the Veteran's depressive disorder remains stable with no worsening. The examiner noted that the Veteran had a personality disorder that, by definition, pre-existed service, and the Veteran's personality style impacts his ability to cope with the service-connected knee disability, which, in turn, affects the degree of his depressive symptoms. The examiner opined there was no way to differentiate the symptoms attributable to the personality disorder and those attributable to the depressive disorder but that the personality disorder would likely exacerbate the depressive symptoms, though it could not be determined to what extent without resorting to speculation.

In October 2016, the Veteran submitted another statement indicating that his alcohol abuse would not cause any long-term effects and that he does not have a personality disorder from childhood. Additionally noting the VA process is the cause of his insanity.

The Board finds there is two relevant periods of time during the period on appeal: prior to January 2013, when the Veteran was still abusing alcohol, and from January 2013, at which point the Veteran reports he quit drinking. 

Prior to the cessation of alcohol use, VA examiners attributed many symptoms to the Veteran's alcohol-induced mood disorder. The remaining symptoms, as noted by the December 2011 and January 2013 VA examiners were obsessive thoughts, crying, and inability to engage in physical activities the Veteran used to enjoy. During this time, it was noted that the Veteran's GAF score, as associated with the depressive disorder, was 55 at both examinations.

The Board finds that prior to January 2013, the Veteran does not warrant a rating in excess of 30 percent for the Veteran's service-connected depressive disorder because the Veteran's panic attacks were not found to be associated with depressive disorder, his memory and ability to understand abstract commands was not impaired, and the Veteran's speech was normal. While it was noted that the Veteran did have some flattened affect and difficulty establishing work and social relationships, the January 2013 examiner noted that only 30 percent of the Veteran's symptoms were related to depressive disorder, indicating that the majority of that behavior is attributable to the Veteran's alcohol-induced mood disorder. Additionally, a GAF score of 55 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.

The Board acknowledges the Veteran's December 2012 statements and the Buddy Statements submitted by the Veteran's father and L.H., however, the Board finds that the Veteran, his father, and L.H., while competent to report symptoms of a psychiatric disability, are not competent to diagnose the Veteran with a psychiatric disability, nor are they competent to determine which symptoms are attributable to any specific psychiatric diagnosis. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

As a result, the total picture of the Veteran's depressive disorder prior to January 2013 and the cessation of alcohol abuse more closely approximates occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks and not occupational and social impairment with reduced reliability and productivity as required for a 50 percent rating.

Since the Veteran quit drinking alcohol sometime after January 2013, the Veteran's reported symptoms have markedly decreased, and when he attends treatment and takes medication as prescribed, examiners and treatment providers have noted that the severity of the Veteran's symptoms have decreased. The Board also notes that the decision to quit treatment has been the choice of the Veteran, and the Veteran has a documented history of refusing treatment in an attempt to make symptoms appear worse for rating purposes.

Since the Veteran quit drinking alcohol, examiners and treatment providers report symptoms including panic attacks, anger, and irritability. The Veteran consistently reports that he isolates socially and does not have good relationships with family or friends. However, since January 2013, the Veteran has reported he goes on an annual hunting trip in Montana with his father and uncle, and he reported that he enjoys that trip. The Veteran's brother also moved in with the Veteran during this time, and he seems to have developed a relationship with this brother, noting that they go on walks together. Prior to moving in with the Veteran, the Veteran reported he had no relationship with this brother. The Veteran has also had a visit with a friend from Arizona since he quit drinking. Additionally, the Veteran's homicidal and suicidal thoughts seem to be reported more as a history rather than a current concern since January 2013.

The Board acknowledges the private psychiatric evaluation from July 2013, however, the Board finds it, and the more extreme symptoms reported within, less probative than VA examinations and treatment records since January 2013 as the private evaluation did not include a review of the Veteran's claims file or any historical treatment records, relying only on the Veteran's self-reported history.  Additionally, the private examiner, while diagnosing the Veteran with a personality disorder, did not attempt to distinguish the symptoms attributable to the Axis I diagnosis versus the Axis II diagnosis.

The severities of the symptoms associated with the diagnosis of depressive disorder do not resemble the severity of the symptoms described for a 50 percent rating. The Veteran did not display difficulty with speech, difficulty understanding complex commands, or impaired judgment, memory, or abstract thinking. The Veteran's is consistently described as goal-oriented, and prior to terminating his treatment, the Veteran noted that he was motivated to begin losing weight. Additionally, the Veteran maintains relationships with his father, friend in Arizona, and at least one brother. 

While the Veteran's VA treatment records and examination's indicate the Veteran does have a flattened affect, panic attacks that occasionally present more than once a week, and disturbances in mood, the total disability picture does not rise to the level required by a 50 percent rating. This is especially true when considering that the Veteran has been diagnosed with a personality disorder. While the October 2015 VA examiner who wrote the addendum opinion to the Veteran's September 2015 VA examination could not differentiate the symptoms associated with the nonservice-connected personality disorder from the symptoms associated with the service-connected depressive disorder, the examiner opined the Veteran's personality disorder would likely exacerbate the Veteran's symptoms. 

As a result, the total picture of the Veteran's depressive disorder from January 2013 more closely approximates occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, not occupational and social impairment with reduced reliability and productivity as required for a 50 percent rating.


ORDER

Entitlement to a rating in excess of 30 percent for depressive disorder is denied.




____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


